1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   WILLIAM BARTON,                           Case No. CV 19-10418 FMO (RAO)
12                       Petitioner,
                                               JUDGMENT
13          v.
14   SUPERIOR COURT,
15                       Respondent.
16

17
           IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18
     without prejudice for the reasons set forth in the related Memorandum and Order
19
     Regarding Summary Dismissal of Petition for Writ of Habeas Corpus and Denial of
20
     Certificate of Appealability.
21

22
     DATED: January 31, 2020
23                                       __________/s/______________________
24                                       FERNANDO M. OLGUIN
                                         UNITED STATES DISTRICT JUDGE
25

26

27

28
